            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 344 MR WCM

DAVID L. SETTLEMYER and                  )
JANE SETTLEMYER                          )
                                         )
           Plaintiffs,                   )
v.                                       )                 ORDER
                                         )
BORG-WARNER MORSE TEC, LLC;              )
BWDAC, INC.; CARLISLE                    )
INDUSTRIAL BRAKE & FRICTION              )
INC.; CATERPILLAR, INC.; CBS             )
CORPORATION; CERTAIN TEED                )
CORPORATION; CONSOLIDATED                )
TRUCK PARTS, INC.; CRA                         )
TRAILERS INC.; CUMMINS, INC.;            )
DAIMLER TRUCKS NORTH                     )
AMERICA LLC; DANA                        )
COMPANIES, LLC; EATON                    )
CORPORATION; FEDERAL-MOGUL               )
ASBESTOS PERSONAL INJURY                       )
TRUST; FORD MOTOR COMPANY;               )
HEAVY DUTY PARTS, INC.;                  )
GENUINE PARTS COMPANY;                   )
KELSEY-HAYES COMPANY; MACK               )
TRUCKS, INC.; NAVISTAR, INC.;            )
PACCAR, INC.; PNEUMO ABEX, LLC           )
                                         )
           Defendants.                   )
_______________________________

      Before the Court is Plaintiffs’ Motion for Court Order for Release of

David L. Settlemyer’s Pathology Material (the “Motion,” Doc. 107).

      By the Motion, Plaintiffs seek an order directing Anatomical Pathology,

Atrium Health’s Carolinas Medical Center, to release any and all of David L.



     Case 1:19-cv-00344-MR-WCM Document 108 Filed 10/05/20 Page 1 of 2
Settlemyer’s pathology materials, including blocks, to his counsel of record.

Doc. 107, pp. 1-2.

      Subsequent to the filing of the Motion, the undersigned’s chambers was

notified that Defendant Pneumo Abex, LLC issued a subpoena to Atrium on

September 22, 2020 for Mr. Settlemyer’s pathology, that Atrium released the

pathology, and that the pathology is in the possession of Pneumo Abex, LLC’s

expert.

      Consequently, if all of the pathology materials that Plaintiffs seek from

Atrium are now in the possession of Pneumo Abex, LLC, the Motion would

presumably be moot.

      IT IS THEREFORE ORDERED that on or before October 8, 2020,

Plaintiffs are directed to file either:

   1. A Notice stating that a ruling on the Motion remains necessary,

      including an explanation for such a position; or

   2. A Notice withdrawing the Motion for Court Order for Release of David

      L. Settlemyer’s Pathology Material.


                                    Signed: October 5, 2020




                                           2

     Case 1:19-cv-00344-MR-WCM Document 108 Filed 10/05/20 Page 2 of 2
